Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) An antenna device, comprising: 
a first antenna, comprising: 
a first insulating layer; 
a first signal-feeding line, disposed on a first surface of the first insulating layer; and 
two first grounding lines, disposed on a second surface of the first insulating layer, wherein the first surface and the second surface of the first insulating layer are opposite to each other, and the first grounding lines are symmetrical with respect to a first axis on the first insulating layer; 
a second antenna, comprising: 
a second insulating layer; 
a second signal-feeding line, disposed on a first surface of the second insulating layer; and 
two second grounding lines, disposed on a second surface of the second insulating layer, wherein the first surface and the second surface of the second insulating layer are opposite to each other, and the second grounding lines are symmetrical with respect to a second axis on the second insulating layer; and 
a circuit board; 
wherein the first insulating layer and the second insulating layer intersect at about 90 degrees, the first antenna and the second antenna are disposed on a top surface of the circuit board, and the first axis and the second axis are adjacent and substantially parallel to each other.

Examiner’s Statement of Reasons for Allowance
Claims 1-13 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed 
features of two first grounding lines, disposed on a second surface of the first insulating layer, wherein the first surface and the second surface of the first insulating layer are opposite to each other, and the first grounding lines are symmetrical with respect to a first axis on the first insulating layer; a second antenna, comprising: two second grounding lines, disposed on a second surface of the second insulating layer, wherein the first surface and the second surface of the second insulating layer are opposite to each other, and the second grounding lines are symmetrical with respect to a second axis on the second insulating layer; and wherein the first insulating layer and the second insulating layer intersect at about 90 degrees, the first antenna and the second antenna are disposed on a top surface of a circuit board, and the first axis and the second axis are adjacent and substantially parallel to each other. 
Claims 2-13 depend therefrom.
Jan et al (US 10096908) and Bell (US 6342867) are cited as teaching some elements of the claimed invention including an antenna device, comprising: a first antenna, comprising: a first insulating layer; a first signal-feeding line, disposed on a first surface of the first insulating layer; and a second antenna, comprising: a second insulating layer; a second signal-feeding line, disposed on a first surface of the second insulating layer; and a circuit board; wherein the first insulating layer and the second insulating layer intersect at about 90 degrees, the first antenna and the second antenna are disposed on a top surface of the circuit board, and a first axis on the first insulating layer and a second axis on the second insulating layer are adjacent and substantially parallel to each other.
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845